Citation Nr: 0904431	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
right shoulder disorder.

2.  Entitlement to an initial compensable evaluation for a 
left elbow disorder.

3.  Entitlement to an initial compensable evaluation for a 
right inguinal hernia scar.

4.  Entitlement to an initial evaluation in excess of 10 
percent for irritable colon syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a left inguinal hernia scar.

6.  Entitlement to an initial compensable evaluation for the 
residuals of left hand third and fourth metacarpal fractures.

7.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left orchiectomy with erectile 
dysfunction, for the period of November 1, 1997 to July 31, 
2003.


8.  Whether the RO properly reduced the disability evaluation 
for the veteran's service-connected residuals of a left 
orchiectomy with erectile dysfunction from a 20 percent 
disability rating to a noncompensable disability rating, 
effective August 1, 2003.

9.  Entitlement to a total disability evaluation based on 
individual unemployability.

10.  Entitlement to an increased evaluation for allergic 
rhinitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1979, and from June 1982 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999, May 2003, and January 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for irritable colon syndrome, 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and entitlement to an increased 
evaluation for allergic rhinitis are addressed in the remand 
portion of the decision below, and are remanded to the RO via 
the Appeals Management Center in Washington, D.C.

As discussed in the Board's June 2004 decision and remand, 
the veteran's representative raised the issue of entitlement 
to service connection for a psychiatric disability in July 
2003.  Although the Board referred this issue to the RO in 
its June 2004 decision and remand, this issue has still not 
been developed by the RO.  Accordingly, the issue of 
entitlement to service connection for a psychiatric 
disability is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's right shoulder disorder has been manifested by 
abduction to 170 degrees, forward flexion to 170 degrees and 
110 degrees, internal rotation to 75 degrees and 60 degrees, 
and external rotation to 75 degrees and 90 degrees. 

2.  Since the initial grant of service connection, the 
veteran's left elbow disorder has been manifested by normal 
alignment, no deformity, no evidence of malunion or nonunion 
of the ulna, and full or almost full range of motion.

3.  From November 1, 1997 to August 29, 2002, the veteran's 
right inguinal hernia scar was manifested by no evidence of 
hernia recurrence and no evidence of painful or tender scar 
on examination.

4. On and after August 30, 2002, the veteran's right inguinal 
hernia scar has been manifested by no evidence of hernia 
recurrence and no evidence of a painful scar on examination.

5.  From November 1, 1997 to August 29, 2002, the veteran's 
left inguinal hernia scar was manifested by no evidence of 
hernia recurrence.  The veteran was receiving the maximum 
schedular evaluation permitted for his scar.

6.  On and after August 30, 2002, the veteran's left inguinal 
hernia scar has been manifested by no evidence of hernia 
recurrence.  The veteran was receiving the maximum schedular 
evaluation permitted for his scar.

7.  From November 1, 1997 to August 25, 2002, the veteran's 
residuals of left third and fourth metacarpal fractures was 
manifested by no ankylosis or limited motion of any joints of 
the fingers on the left hand.   

8.  On and after August 26, 2002, the veteran's residuals of 
left third and fourth metacarpal fractures has been 
manifested by no ankylosis or limited motion of any joints of 
the fingers on the left hand.   

9.  From November 1, 1997 to July 31, 2003, the veteran's 
residuals of a left orchiectomy were manifested by some urine 
hesitancy, dysuria, urge incontinence, and erectile 
dysfunction.  There was no recurrence of a tumor or 
metastasis, no indication of renal dysfunction, and no 
evidence of a daytime voiding interval of less than one hour 
or awakening to void 5 or more times per night.

10.  The competent medical evidence does not reveal evidence 
of a sustained material improvement that is reasonably 
certain to be maintained, as shown by full and complete 
medical examinations, so as to warrant a reduction in the 
assigned rating for the veteran's service-connected residuals 
of a left orchiectomy from 20 to 0 percent. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
right shoulder disorder have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5024, 5201 (2008). 

2.  The criteria for a compensable evaluation for a left 
elbow disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5211 (2008).


3.  From November 1, 1997 to August 29, 2002, the criteria 
for an initial compensable evaluation for a right inguinal 
hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

4.  On and after August 30, 2002, the criteria for a 
compensable evaluation for a right inguinal hernia scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2008); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).

5.  From November 1, 1997 to August 29, 2002, the criteria 
for an evaluation in excess of 10 percent for a left inguinal 
hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 
(2008); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

6.  On and after August 30, 2002, the criteria for an 
evaluation in excess of 10 percent for a left inguinal hernia 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2008); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

7.  From November 1, 1997 to August 25, 2002, the criteria 
for an initial compensable evaluation for residuals of left 
hand third and fourth metacarpal fractures have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5223 (2002).

8.  On and after August 26, 2002, the criteria for a 
compensable evaluation for residuals of left hand third and 
fourth metacarpal fractures have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5223 (2008).

9.  From November 1, 1997 to July 31, 2003, the criteria for 
an initial evaluation in excess of 20 percent for residuals 
of a left orchiectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic 
Codes 7528, 7522 (2008).


10.  The requirements were not met for reduction of the 
veteran's disability rating for service-connected residuals 
of a left orchiectomy, from 20 percent to 0 percent 
disabling, effective August 1, 2003.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.115b, 
Diagnostic Codes 7528, 7522, 7524 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to an 
initial compensable evaluation for a right shoulder disorder, 
entitlement to an initial compensable evaluation for a left 
elbow disorder, entitlement to an initial compensable 
evaluation for a right inguinal hernia scar, entitlement to 
an initial evaluation in excess of 10 percent for a left 
inguinal hernia scar, entitlement to an initial evaluation 
for residuals of left hand third and fourth metacarpal 
fractures, and entitlement to an initial evaluation in excess 
of 20 percent for residuals of a left orchiectomy with 
erectile dysfunction, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Prior to a September 2008 post-remand re-adjudication of the 
veteran's claims, November 2004, March 2006, May 2007, and 
October 2007 letters satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re- adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, identified medical 
treatment records, Social Security Administration (SSA) 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to June 2004 
and April 2007 Board remands, the RO contacted the veteran 
three times and requested that he submit or identify the 
source of treatment records pertaining to a left elbow 
surgery in September 2001, but the veteran did not respond to 
any of the RO's attempts.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that the duty to assist is not 
always a one-way street, and that the veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Without deciding whether notice and development requirements 
have been satisfied with regard to the issue of whether the 
RO properly reduced the disability evaluation for the 
veteran's service-connected residuals of a left orchiectomy 
with erectile dysfunction from a 20 percent disability rating 
to a noncompensable disability rating, effective from August 
1, 2003, the Board is not precluded from adjudicating the 
issue involving the appellant's claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  This is so because the 
Board is taking action favorable to the veteran by granting 
the issue at hand.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini, 17 Vet. App. 412; 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of initial ratings for 
disabilities following an initial award of service connection 
for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the 
claims and the initial rating decisions are most probative of 
the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous."  Id.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id.

I.  Right Shoulder Disorder

By a February 1999 rating decision, the RO granted service 
connection for a right shoulder disorder and assigned a 
noncompensable evaluation, effective November 1, 1997.  The 
veteran timely filed an appeal of this decision, contending 
that he is entitled to a compensable initial evaluation.  

The veteran's right shoulder disorder is rated under 
hyphenated Diagnostic Code 5201-5024.  The hyphenated code 
used for rating the veteran's disability indicates that the 
veteran's right shoulder disorder includes tenosynovitis, 
Diagnostic Code 5024, and limitation of motion, Diagnostic 
Code 5201.  See 38 C.F.R. § 4.27 (2008).  

Diagnostic Code 5024 directs that disability due to 
tenosynovitis be rated on limitation of motion of the 
affected body part, or in this case, Diagnostic Code 5201 for 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
a 20 percent evaluation is for assignment when limitation of 
arm motion of the major extremity is to shoulder level.  A 30 
percent evaluation is contemplated when arm motion of the 
major extremity is limited to midway between the side and 
shoulder level (between 45 and 90 degrees), and a 40 percent 
evaluation is warranted for arm motion limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Since the medical evidence reveals that the veteran is right-
handed, the right shoulder is considered to be the major 
extremity and the left shoulder is the minor extremity.  See 
38 C.F.R. § 4.69 (2008).  

The veteran's service medical records reveal complaints of 
right shoulder pain.  A November 1992 treatment record 
reflects that the veteran reported right shoulder pain after 
a motor vehicle accident.  He reported that he did not hit 
anything inside of the car during the accident.  He also 
complained of stiffness in the neck and chest.  In a June 
1996 report of medical history, the veteran noted a painful 
or trick shoulder or elbow.  In July 1997, the veteran 
underwent a retirement examination.  His upper extremities 
and musculoskeletal system were found to be normal.  In a 
report of medical history, completed at that time, the 
veteran complained of a painful or trick elbow or shoulder 
and indicated arthritis, rheumatism, or bursitis.

In November 1998, the veteran underwent a VA examination for 
joints.  He reported difficulty lifting anything heavy and 
right shoulder pain.  Physical examination of the right 
shoulder revealed normal contour and no deformity or 
swelling.  The veteran noted that his right shoulder pain was 
located anteriorly in the front of the right shoulder.  
Active and passive range of motion showed abduction to 170 
degrees, forward flexion to 170 degrees, and external and 
internal rotation to 75 degrees.  The veteran's power was 
satisfactory against resistance and his grip strength was 
good.  X-rays of the right shoulder were within normal limits 
without any residual of trauma.  The diagnosis was likely 
chronic tendonitis of the right shoulder.

A November 1998 x-ray of the right shoulder revealed minimal 
hypertrophic change over the superior aspect of the glenoid 
labrum suggesting degenerative disease.  The impression was 
consistent with clinically questioned arthritis.

In July 2003, the veteran underwent another VA examination 
for joints.  The report notes his complaints of right 
shoulder pain and weakness.  He reported that he was unable 
to lift objects and that his activities of daily living were 
somewhat limited.  He indicated that he could not raise his 
arm due to a feeling of weakness.  Physical examination of 
the right shoulder showed normal contour without atrophy or 
other deformity.  Muscle tone was good.  Active and passive 
range of motion showed abduction to 170 degrees, forward 
flexion to 170 degrees, and internal and external rotation to 
75 degrees.  Power against resistance was good.  There were 
no abnormal neurological findings in the upper limbs.  X-rays 
of the right shoulder were within normal limits.  The 
diagnosis was subjective complaints of weakness and pain in 
the right shoulder with adequate range of motion and power.  
The VA examiner concluded that, "[b]ased purely on service-
connected left elbow and right shoulder conditions, the 
veteran is employable."

In June 2008, the veteran underwent another VA examination 
for joints.  He complained of dull aching right shoulder pain 
with associated weakness and stiffness.  The veteran denied 
swelling and redness, but noted instability and giving way.  
There was no locking.  The veteran is right-hand dominant.  
He reported flare-ups about four times per month and rated 
his pain as a 4 to 5 out of 10.  He indicated that rest and 
heat provided relief.  He denied any episodes of dislocation 
or recurrent subluxation and did not use a brace.  He 
reported that his right shoulder did not cause difficulty 
walking, shopping, or driving, but that he had some 
difficulty grooming, toileting, and eating.  He had no 
incapacitating episodes over the prior 12 months and denied 
any numbness or tingling.  The VA examiner reported that "at 
the onset of the examination the observation of the veteran's 
right shoulder motion seemed without restriction and without 
discomfort.  However, upon him realizing his evaluation was 
for his right shoulder his symptoms increased."  

Physical examination revealed active and passive range of 
motion with forward flexion to 110 degrees and extension and 
internal rotation to the lower lumbar region, which 
corresponded to the contralateral side.  There was internal 
rotation to 60 degrees without pain and external rotation to 
90 degrees without pain.  A Crossover test was equivocal and 
a Neer test was negative.  Lhermitte and Spurling signs were 
negative and pulses were intact.  The anterior interousseus, 
posterior interousseus, median, radial, ulnar, and axillary 
nerve distributions were grossly intact.  Rotator cuff 
strength was 5/-5 and limited by the veteran's cooperation 
and resultant effort.  A Jobe test was equivocal and distal 
neurovascular status was grossly intact.  X-rays of the right 
shoulder revealed no acute osseus abnormality.  There was, 
however, slight joint space narrowing in the 
acromioclavicular articulation.  The VA examiner diagnosed 
right shoulder mild acromioclavicular arthritis, and 
concluded that there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  The VA examiner also found that there was no 
functional impairment of daily occupational activities due to 
the veteran's right shoulder disorder.

The Board finds that an initial compensable evaluation for a 
right shoulder disorder is not warranted.  The medical 
evidence of record shows the veteran's right shoulder to have 
active and passive range of motion showing abduction to 170 
degrees, forward flexion to 170 degrees and 110 degrees, 
internal rotation to 75 degrees and 60 degrees, and external 
rotation to 75 degrees and 90 degrees.  A 20 percent 
evaluation is not warranted because the veteran's right 
shoulder was not found to have limited motion to the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Accordingly, an initial compensable evaluation for a right 
shoulder disorder is not warranted.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  For ankylosis of the 
scapulohumeral articulation, a 30 percent evaluation is 
assigned for major arm favorable abduction to 60 degrees with 
the ability to reach the mouth and head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2008).  However, there is no medical 
evidence of right shoulder ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  The medical evidence of record also 
does not demonstrate impairment of the humerus, to include 
malunion, recurrent dislocation, fibrous union, false flail 
joint, or flail shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2008).  Additionally, a compensable evaluation is not 
warranted under Diagnostic Code 5203, as there is no 
impairment of the major arm clavicle or scapula.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008).  Moreover, there is no 
evidence of any right elbow or forearm impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-5213 (2008).  Accordingly, a 
compensable evaluation for a right shoulder disorder is not 
warranted.

A compensable evaluation for a right shoulder disorder under 
the diagnostic codes for muscle injuries has also been 
considered.  38 C.F.R. § 4.73 (2008).  A June 2008 VA 
examination noted 5/-5 strength of the rotator cuff.  In 
addition, there is no medical evidence of any right shoulder 
muscle disorder.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5301, 5302, 5303, 5305 (2008).  Accordingly, a compensable 
evaluation is not warranted under the diagnostic codes for 
muscle injuries.  

Evaluating the right shoulder disorder under the diagnostic 
codes for degenerative joint disease has also been 
considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(2008).  Degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although 
a November 1998 x-ray showed findings consistent with 
arthritis and a June 2008 x-ray showed slight joint space 
narrowing in the acromioclavicular articulation, as 
demonstrated above, an increased evaluation is not warranted 
for limitation of right shoulder motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2008).  Accordingly, a 
compensable evaluation based on degenerative joint disease is 
not warranted.

A compensable evaluation for a right shoulder disorder under 
the diagnostic codes for neurological disorders has also been 
considered.  38 C.F.R. § 4.124a (2008).  However, there is no 
medical evidence of any neurological component of the 
veteran's right shoulder disorder.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2008).  
Accordingly, a compensable evaluation is not warranted based 
on the diagnostic codes for neurological disorders. 

The Board has also considered whether there is any additional 
functional loss of the veteran's right shoulder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Factors involved in evaluating 
and rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  The veteran reported right shoulder pain.  He denied 
medication or treatment for his right shoulder pain.  He 
reported flare-ups four times per month and noted that his 
right shoulder pain affected his day-to-day activities or 
occupation.  The objective medical evidence of record 
demonstrates right shoulder pain, but there is no evidence of 
muscle spasm, guarding, weakness, lack of endurance, or 
fatigue.  Also, the June 2008 VA examiner found that there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use and that 
there was no functional impairment of daily occupational 
activities due to the right shoulder disorder.  In summary, 
the subjective evidence of record demonstrates right shoulder 
pain, flare-ups, and reported interference in his day-to-day 
life.  The objective evidence of record demonstrates no lack 
of endurance, fatigue, or weakness.  In addition, the VA 
examiner found that the veteran's right shoulder symptoms 
appeared to increase in severity when he realized that the 
examination was for his right shoulder and not another 
service-connected disability.  A compensable evaluation is 
thus not warranted because the evidence shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain sufficient to warrant a compensable 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

II.  Left Elbow Disorder

By a February 1999 rating decision, the RO granted service 
connection for a left elbow disorder and assigned a 
noncompensable evaluation, effective November 1, 1997.  The 
veteran timely filed an appeal of this decision, contending 
that he is entitled to a compensable initial evaluation.  

The veteran's left elbow disorder is rated under hyphenated 
Diagnostic Code 5211-5019.  The hyphenated code used for 
rating the veteran's disability indicates that the veteran's 
left elbow disorder includes bursitis, Diagnostic Code 5019, 
and impairment of the ulna, Diagnostic Code 5211.  See 38 
C.F.R. § 4.27.

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Degenerative arthritis requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Limitation of motion of the forearm is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, and 5208.  The veteran is right-handed; 
accordingly, his left elbow is his minor elbow.  

Under Diagnostic Code 5206, limitation of flexion of the 
forearm of the minor extremity to 100 degrees warrants a 10 
percent evaluation; a 20 percent evaluation is for 
application when flexion is limited to 70 degrees or 90 
degrees; a 30 percent evaluation is warranted when flexion is 
limited to 55 degrees; and a 40 percent evaluation is 
warranted when flexion is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5206.  Under Diagnostic Code 5207, 
limitation of extension of the forearm minor extremity to 45 
degrees or 60 degrees warrants a 10 percent evaluation; a 20 
percent evaluation is for application when extension is 
limited to 75 degrees or 90 degrees; a 30 percent evaluation 
is warranted when extension is limited to 100 degrees; and a 
40 percent evaluation is warranted when extension is limited 
to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  
Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted when forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.

Under Diagnostic Code 5211, impairment of the ulna in the 
minor extremity with nonunion in the upper half with false 
movement warrants a 10 percent evaluation when there is 
malunion with bad alignment; a 20 percent evaluation when 
there is nonunion in the lower half or without loss of bone 
substance or deformity; and a 30 percent evaluation when 
there is loss of bone substance (1 inch (2.5centimeters) or 
more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211.


The veteran's service medical records reveal complaints of 
and treatment for left elbow pain.  January 1992 treatment 
records reveal the veteran's complaints of left forearm and 
elbow pain with weakness and loss of strength.  The veteran 
reported that he was unable to pick up a phone without pain.  
He also noted some fatigue in fine motor skills and some 
tingling in the forearm.  Reflexes were normal bilaterally, 
and muscle strength of the left forearm was 4/5 with 
associated discomfort.  A sensory examination was normal, and 
there was no atrophy or spasm of the left forearm.  The 
diagnosis was left bracheoradialis muscle and C-6 muscle 
weakness.  A February 1992 treatment record reveals the 
veteran's complaints of left elbow aching and pain with 
tingling in the hand.  Physical examination showed the 
veteran's reflexes and motor strength to be intact, but there 
was pain with pronation.  The veteran's symptoms increased 
with a Phalen's test.  The diagnoses were possible left 
brachioradialis muscle and C-6 weakness and possible carpal 
tunnel syndrome.  In a June 1996 report of medical history, 
the veteran reported a painful or trick shoulder or elbow 
which was explained as infrequent left elbow pain.  In July 
1997, the veteran underwent a retirement examination.  The 
report notes that his upper extremities and musculoskeletal 
system were normal.  In a report of medical history, 
completed at that time, the veteran complained of a painful 
or trick shoulder or elbow.  The physician's notes indicate 
that the veteran reported that his elbows gave the sensation 
of "broken glass" at times when popping.

In November 1998, the veteran underwent a VA joints 
examination.  He noted difficulty resting his left elbow on a 
hard surface and complained of left arm numbness.  Physical 
examination revealed the veteran's left elbow to be normal 
looking without swelling or deformity.  There was minimal 
soft tissue swelling over the olecranon body.  There was no 
tenderness.  There was full range of motion and power.  An x-
ray of the left elbow was within normal limits and revealed 
no significant impairment of the left elbow.  The diagnosis 
was likely chronic olecranon bursitis of the left elbow.

A March 2001 private treatment record reveals the veteran's 
complaints of left arm numbness and weakness in the 
distribution of the left ulnar nerve with numbness along the 
right and little finger.  Physical examination of the upper 
extremities was symmetric.  There was no atrophy or 
fasciculations of the upper limbs.  Strength, tone, and, 
coordination appeared to be relatively well preserved.  There 
were no dystrophic signs noted.  Reflexes were plus 2 at the 
biceps, triceps, and radiobrachialis regions and plus 1 at 
the finger levels.  A sensory examination was unremarkable.  
The veteran was able to manipulate objects relatively well 
with the left and right hand and was able to dress and 
undress without much difficulty.  The veteran underwent an 
electromyographic study of the left upper limb, which showed 
the insertional potentials to be quite brisk with electrical 
silence at rest.  There were no fibrillations, 
fasciculations, or sharp waves noted distally or proximally.  
The veteran also underwent nerve conduction studies, which 
revealed ulnar nerve motor latency at the elbow of 5.2 
magnetic stimulation (ms.).  Ulnar nerve sensory latency at 
the elbow was 6.1 ms.  Ulnar nerve latency at the wrist was 
2.3 ms. motor phase and 2.4 ms. as to the sensory phase.  The 
physician concluded that the neurological examination and the 
electrophysiological examination were essentially 
unremarkable and did not reflect any nerve damage either 
along the ulnar nerve or along the C7 nerve root level.  The 
physician found that it was possible that the veteran may 
have sustained either ulnar neuropathy or a C7 radiculopathy, 
but not enough to cause any electrophysiological changes.

A March 2001 computed tomography (CT) scan of the left upper 
extremity showed mild anterior spur formation at C6-7, mild 
asymmetric hypertrophy of the left unciate process with 
moderate associated encroachment on the left neuroforamina at 
C6-7, and minimal anterior spur formation elsewhere.  No 
other apparent area of stenosis was identified.

In July 2003, the veteran underwent another VA joints 
examination.  The report notes his complaints of left elbow 
pain.  He reported that he had left elbow surgery in 
September 2001.  He stated that his current pain was a 3 out 
of 10.  He explained that, in November 2000, he experienced a 
sudden onset of pain in his left elbow, and his whole arm and 
hand became numb.  He went to Ann Arbor where he had an 
examination and an electromyography, and eventually, he had 
elbow surgery.  Physical examination of the left elbow 
revealed normal alignment without deformity or swelling.  
There was a surgical scar running on the medial side which 
appeared to be well healed.  There was no abnormal 
discoloration and there were no adhesions.  The scar was 
sensitive to touch.  The ulnar nerve was located in the 
trochlear groove and there was no thickening.  There were no 
adhesions, but the veteran complained of pain on palpation.  
An x-ray of the left elbow was within normal limits.  The 
diagnosis was history of chronic discomfort and pain in the 
left elbow followed by surgery for the ulnar nerve with a 
residual scar on the ulnar side of the left elbow.  There was 
no clinical evidence of a neurological deficit.  The VA 
examiner concluded that, "[b]ased purely on service-
connected left elbow and right shoulder conditions, the 
veteran is employable."

In November 2007, the veteran underwent another VA joints 
examination.  He complained of left elbow weakness and 
numbness.  He reported that he was diagnosed with ulnar 
neuropathy in 2000 and that he underwent ulnar nerve surgery 
in September 2001.  The veteran noted current symptoms 
including occasional pain and numbness which affected his 
activities of daily living.  He also indicated that 
repetitive motion increased his left elbow pain.  He denied 
flare-ups and instability and reported that he did not use an 
elbow brace.  Physical examination revealed the left elbow to 
have normal appearance.  The olecranon was normal and there 
was no swelling.  The skin was healthy and there was no 
tenderness.  There was a 3 inch by 1/16 inch surgical scar on 
the medial side of the elbow.  There were no adhesions and 
there was no tenderness.  The skin was dry and smooth.  Range 
of active and passive motion of the elbow revealed extension 
to 0 degrees and flexion to 145 degrees.  There was rotation 
to 80 degrees.  Power was 5/5 and there was no pain on 
movement.  There was no evidence of nonunion affecting the 
upper or lower ulna.  There were no abnormal neurological 
findings.  An x-ray of the left elbow was normal.  The 
diagnosis was status post surgery to the left elbow in 2001 
currently with no evidence of left ulnar neuropathy.  

The VA examiner also indicated that there was no functional 
impairment of the left elbow such as weakness, fatigability, 
incoordination, or pain due to repetitive use or flare-ups.  
The VA examiner stated that there was no evidence of 
impairment of the left ulna and that the question of any 
evidence of nonunion did not arise because the ulna was not 
involved; nor was there any question of nonunion affecting 
the upper or lower half of the ulna.  There was no deformity, 
no evidence of malunion of the ulna, no evidence of bad 
alignment of the bone, and no evidence of a flail joint of 
the elbow.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance on 
repetitive use of the joints, and there was minimal 
impairment of daily occupational activities.

The Board finds that an initial compensable disability 
evaluation is not warranted for the veteran's left elbow 
disorder under Diagnostic Code 5019.  A November 1998 VA 
examination found that the veteran had full range of motion 
of the left elbow.  A November 2007 VA examination noted left 
elbow flexion to 145 degrees and extension to 0 degrees.  
Accordingly, an initial compensable evaluation is not 
warranted under Diagnostic Code 5019.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208.

An initial compensable evaluation for a left elbow disorder 
is also not warranted under Diagnostic Code 5211.  There is 
no medical evidence indicating malunion of the ulna, bad 
alignment of the ulna, nonunion of the ulna, loss of bone 
substance, or deformity.  A July 2003 VA examiner found 
normal alignment with no deformity or swelling.  The November 
2007 VA examiner concluded that there was no evidence of 
impairment of the left ulna, no malunion or nonunion, no 
deformity, and no bad alignment.  Accordingly, an initial 
compensable evaluation is not warranted under Diagnostic Code 
5211.  See 38 C.F.R. § 4.71a, Diagnostic Code 5211.

The Board has also considered an initial compensable 
evaluation for the veteran's left elbow disorder under other 
pertinent diagnostic codes.  See Schafrath, 1 Vet. App. at 
595.  However, there is no medical evidence of ankylosis of 
the left elbow, impairment of the flail joint, nonunion of 
the radius and ulna with flail false joint, impairment of the 
radius, or impairment of supination or pronation.  
Accordingly, initial compensable evaluations are not 
warranted under Diagnostic Codes 5205, 5209, 5210, 5212, or 
5213.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 
5210, 5212, 5213.

The Board has also considered whether a separate evaluation 
is warranted for the veteran's left elbow surgical scar.  
Although the veteran did not respond to the RO's requests to 
identify the source of any medical records pertaining to his 
September 2001 left elbow surgery, the medical evidence of 
record does identify a surgical scar on the left elbow.  
Specifically, the July 2003 VA examiner noted a surgical scar 
running on the medial side of the elbow which appeared to be 
well healed.  There was no abnormal discoloration or any 
adhesions, but it was sensitive to touch.  The November 2007 
VA examiner reported a 3 inch by 1/16 inch long surgical scar 
on the medial side of the elbow.  There were no adhesions or 
tenderness.  The skin was dry and smooth.  The medical 
evidence of record does not show that the veteran has ever 
complained about his left elbow scar, and there is no 
indication that he experiences any additional disability from 
it.  Accordingly, even if the left elbow scar is related to 
the veteran's service-connected left elbow disorder, a 
separate compensable evaluation is not warranted for the left 
elbow scar as the medical evidence of record does not show 
that it is deep, causes limited motion, exceeds 144 square 
inches, is unstable, or is painful on examination.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).

The Board has also considered whether there is any additional 
functional loss of the veteran's left elbow disorder.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
206.  Factors involved in evaluating and rating disabilities 
of the joints include: weakness; fatigability; lack of 
coordination; restricted or excess movement of the joint; or, 
pain on movement.  38 C.F.R. § 4.45.  The veteran 
consistently reported left elbow pain and some difficulty 
with the activities of daily living.  The veteran did not use 
a brace and denied flare-ups and instability.  The objective 
medical evidence of record consistently showed no pain on 
movement, good strength, good range of motion, and no 
limitation due to weakness, fatigability, incoordination, or 
flare-ups.  There was also no muscle atrophy, and there was 
intact sensation.  Accordingly, the Board finds that there is 
no additional functional loss of the veteran's service-
connected left elbow disorder, and an initial compensable 
evaluation on this basis is not warranted.

III.  Right and Left Inguinal Hernia Scars

By a February 1999 rating decision, the RO granted service 
connection for right and left inguinal hernia scars and 
assigned a noncompensable evaluation for the right inguinal 
hernia scar and a 10 percent evaluation for the left inguinal 
hernia scar, effective November 1, 1997.  The veteran timely 
filed an appeal of this decision, contending that he is 
entitled to a compensable initial evaluation for the right 
inguinal hernia scar and an initial evaluation in excess of 
10 percent for the left inguinal hernia scar.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the digestive system (including 
inguinal hernias), effective July 2, 2001, see 66 Fed. Reg. 
29486 (May 31, 2001), and for diagnosing and evaluating 
scars, effective August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002).  However, the ratings with regard to 
inguinal hernias have not been substantively changed.  
Accordingly, the Board will consider the veteran's right and 
left inguinal hernias under the current version of Diagnostic 
Code 7338, which contains the same criteria as the prior 
version of the diagnostic code.  With regard to the revised 
regulations for scars, when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  See VAOPGCPREC 7-03; 
69 Fed. Reg. 25179 (2003).  The amended version may only be 
applied as of its effective date and, before that time, only 
the former version of the regulation may be applied.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO addressed the veteran's claims for entitlement to an 
initial compensable evaluation for a right hernia scar and 
entitlement to an initial evaluation in excess of 10 percent 
for a left hernia scar under both the old criteria in the 
Schedule and the current regulations.  Thus, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of August 30, 2002 in the adjudication 
of this appeal.  See Bernard, 4 Vet. App. 384.

From November 1, 1997 to August 29, 2002, and on and after 
August 30, 2002, the veteran's right hernia scar was rated as 
noncompensable under 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7338-7804.  From November 1, 1997 to August 29, 2002, 
and on and after August 30, 2002, the veteran's left hernia 
scar was rated as 10 percent disabling under 38 C.F.R. §§ 
4.114, 4.118, Diagnostic Codes 7338-7804.  The hyphenated 
code used for rating the veteran's disability indicates that 
the veteran's right and left hernia scars included residuals 
of an inguinal hernia, 38 C.F.R. § 4.114, Diagnostic Code 
7338, and painful superficial scars, 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or is not operated, but 
remediable.  A 10 percent rating is assigned when the 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent rating is 
assigned when the inguinal hernia is small and postoperative 
but recurrent; where it is inoperable and irremediable, not 
well supported by truss; or where it is not readily 
reducible.  A 60 percent rating is assigned where the 
inguinal hernia is large, postoperative, and recurrent, and 
is not well supported under ordinary conditions and is not 
readily reducible, when considered inoperable.  10 percent is 
added for bilateral involvement, providing the second hernia 
is compensable.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.   

Under the old regulations for Diagnostic Code 7804, a maximum 
10 percent evaluation will be assigned for a superficial scar 
that is tender and painful on objective examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Under the new regulations for Diagnostic Code 7804, a maximum 
10 percent evaluation will be assigned for a superficial scar 
that is painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008). 

A.  From November 1, 1997 to August 29, 2002

The veteran's service medical records reveal that he 
underwent a right inguinal hernia repair in March 1993, and 
that he underwent a left inguinal hernia repair in June 1996.  

March 1993 service medical treatment records reveal the 
veteran's status-post right hernia repair complaints of 
constipation, occasional urinary hesitancy, and decreased 
stream.  A January 1994 examination report notes a right 
inguinal hernia scar.  A June 1996 treatment record found no 
evidence of a right inguinal hernia.  In a June 1996 report 
of medical history, the veteran reported a history of 
rupture/hernia, and a history of a hernia operation.  A July 
1997 retirement examination found a left inguinal hernia 
scar, but did not note a right inguinal hernia scar.  In a 
report of medical history, completed at that time, the 
veteran indicated a history of right hernia surgery in 1993.

June 1996 service medical treatment records reveal the 
veteran's post-operative left hernia repair complaints of 
pain, wound drainage, and discharge.  A June 1996 treatment 
record reflects the veteran's complaints of pain in the left 
inguinal area.  Physical examination revealed the incision 
site to be clean and the wound showed no signs of infection.  
It was not tender to palpation.  The physician noted that the 
wound was healing well.  Additional follow-up treatment 
records from June 1996 indicate that the veteran's wound was 
healing well with no evidence of infection, edema, or 
erythema.  A June 1996 emergency department treatment note 
reveals the veteran's complaints of acute left groin pain.  
He denied nausea, vomiting, fever, chills, wound discharge, 
paresthesias, numbness, and weakness.  Physical examination 
revealed a wound approximately 12 centimeters (cm.) long with 
intact steri-strips.  The wound was non-erythematous and non-
inflamed.  There was some pain to palpation.  A July 1996 
treatment record notes the veteran's complaints of bloody 
foul smelling drainage from his wound for 1 to 2 weeks.  
Examination revealed that the veteran's wound was open 3 cm. 
in the mid-incision area with a clot in the wound.  There was 
no evidence of recurrent hernia.  The diagnosis was open 
wound secondary to hematoma.  Another July 1996 treatment 
record reveals the veteran's complaints of pain and slight 
malodorous discharge from the incision.  Physical examination 
showed an incision in the left inguinal area with a hematoma 
in the wound.  There was no erythema, puss, warmth, or odd 
findings.  The diagnosis was wound dehiscence/hematoma, 
status-post left inguinal hernia repair.  A September 1996 
hospital record reflects that the veteran underwent a left 
inguinal hernia repair in June 1996, and that the veteran's 
recovery was complicated by an inguinal wound dehiscence.  
Physical examination showed a left inguinal scar which was 
bandaged with an open wound and packed.  The veteran's July 
1997 retirement examination noted a left inguinal hernia scar 
which was tender to palpation.

A May 1998 CT scan of the pelvis showed no discrete abnormal 
masses.  There was scarring and possible postsurgical changes 
in the left inguinal area.

In November 1998, the veteran underwent a VA examination.  
The report notes the veteran's complaints of pain and 
discomfort.  Physical examination revealed a well-healed scar 
in the right inguinal area and a slightly indented scar in 
the left inguinal area.  The veteran noted discomfort on 
palpation in the left inguinal area.  There was no recurrence 
of inguinal hernia on either side.  The diagnoses were 
bilateral inguinal hernia repair, resolved, no recurrence, 
and postoperative neuralgia.

In May 2002, the veteran underwent another VA examination.  
He complained of discomfort and pain at the surgical site of 
the left hernia repair.  Physical examination revealed 
diffuse hyperesthesia and sensitivity over the scrotum and 
the left inguino scrotal surgical scar.  The scar appeared 
slightly depressed in the superior portion.  There were no 
keloid changes.  There was a residual surgical scar related 
to a right inguinal hernia repair which appeared healthy and 
nontender.  The diagnoses were status-post left orchiectomy 
for left testicular carcinoma in 1996 with subjective 
paresthesias over the surgical site and also over the 
scrotum.

The Board finds that an initial compensable evaluation for a 
right inguinal hernia scar and an initial evaluation in 
excess of 10 percent for a left inguinal hernia scar for the 
period of November 1, 1997 to August 29, 2002 are not 
warranted in this case.  Although both the left and the right 
inguinal hernias were postoperative, there is no medical 
evidence of recurrence of either a right inguinal hernia or a 
left inguinal hernia.  Accordingly, an initial compensable 
evaluation for a right inguinal hernia and an initial 
evaluation in excess of 10 percent for a left inguinal hernia 
for the pertinent period is not warranted under Diagnostic 
Code 7338.  

An initial compensable evaluation for a right inguinal hernia 
scar and an initial evaluation in excess of 10 percent for a 
left inguinal hernia scar for the period of November 1, 1997 
to August 29, 2002 is also not warranted under the old 
regulations for scars.  With regard to the veteran's right 
inguinal hernia scar, there is no medical evidence that the 
veteran's scar was tender or painful on objective 
examination.  The May 2002 VA examiner found the scar to be 
healthy and nontender.  With regard to the veteran's left 
inguinal hernia scar, the veteran is receiving the maximum 
schedular evaluation under Diagnostic Code 7804 in effect 
prior to August 30, 2002.  Accordingly, an initial 
compensable evaluation for a right inguinal hernia scar and 
an initial evaluation in excess of 10 percent for a left 
inguinal hernia scar is not warranted under Diagnostic Code 
7804 for the pertinent period.

B.  On and After August 30, 2002

On and after August 30, 2002, the veteran's right hernia scar 
was rated as noncompensable under 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Codes 7338-7804.  On and after August 30, 2002, 
the veteran's left hernia scar was rated as 10 percent 
disabling under 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 
7338-7804.

In November 2007, the veteran underwent another VA 
examination.  The report notes his complaints of soreness of 
a scar near his groin.  He noted that sitting and walking 
long distances increased his discomfort, that bike riding was 
difficult, and that using a seatbelt was bothersome.  He also 
indicated that the wound on his left side sometimes appeared 
to be wet.  Physical examination revealed a right inguinal 
hernia scar which measured 3 inches by 1/16 inches.  The scar 
was pale and superficial without any adhesions to underlying 
tissue.  There was no tenderness, and the surface of the scar 
was dry with no seeping.  There was no tissue defect or 
evidence of recurrent ulceration.  The scar was not unstable.  
Physical examination also revealed a left inguinal hernia 
scar which measured 2.5 inches by 1/8 to 1/16 inches.  The 
center inch of the scar was somewhat dark colored and the 
area was mildly adherent.  The surface of the scar was dry 
and smooth with no seeping.  There was mild tissue loss in 
the midsection of the scar.  The veteran noted pain on 
palpation of the scar, but there was no evidence of recurrent 
ulceration or instability.  The other parts of the scar were 
pale, superficial, and dry without adhesions.  The VA 
examiner found no disfigurement due to either of the 
veteran's hernia scars.  The diagnoses were residual right 
herniorrhaphy inguinal scar, asymptomatic, and residual left 
herniorrhaphy inguinal scar with no evidence of significant 
pathology involving the scar tissue.

The Board finds that a compensable evaluation for a right 
inguinal hernia scar and an evaluation in excess of 10 
percent for a left inguinal hernia scar on and after August 
30, 2002 is not warranted in this case.  Although both the 
left and the right inguinal hernias were postoperative, there 
is no medical evidence of recurrence of either a right 
inguinal hernia or a left inguinal hernia.  Accordingly, a 
compensable evaluation for a right inguinal hernia and an 
evaluation in excess of 10 percent for a left inguinal hernia 
for the pertinent period is not warranted under Diagnostic 
Code 7338.  

A compensable evaluation for a right inguinal hernia scar and 
an evaluation in excess of 10 percent for a left inguinal 
hernia scar on and after August 30, 2002 is also not 
warranted under the new regulations for scars.  With regard 
to the veteran's right inguinal hernia scar, the November 
2007 VA examiner found no pain or tenderness.  Absent 
evidence that the veteran's right inguinal hernia scar was 
painful on examination, a compensable evaluation is not 
warranted under Diagnostic Code 7804.  The veteran's left 
inguinal hernia scar is rated as 10 percent disabling under 
Diagnostic Code 7804, which is the maximum permitted under 
this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  Accordingly, an evaluation in excess of 10 percent for 
the veteran's service-connected left inguinal hernia scar is 
not warranted.

C.  Other Considerations

The Board has also considered other diagnostic codes 
pertaining to scars.  Schafrath, 1 Vet. App. at 595.  In this 
case, the veteran's right inguinal hernia scar was 3 inches 
by 1/16 inches, and his left inguinal hernia scar measured 
2.5 inches by 1/8 to 1/16 inches.  There is no medical 
evidence of edema or keloid formation related to the scars.  
The right inguinal hernia scar was non-adherent to underlying 
tissue and there was no elevation or depression of the 
surface contour of the scar.  The left inguinal hernia scar 
was dark colored and mildly adherent with mild tissue loss in 
the midsection of the scar.  Neither the right nor left scars 
were disfiguring or unstable, and there was no limitation of 
function or limitation of motion related to the scars.  Thus, 
a compensable evaluation for a right inguinal hernia scar and 
an evaluation in excess of 10 percent for a left inguinal 
hernia scar are not warranted under Diagnostic Codes 7801, 
7802, 7803, and 7805.  See 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804.

IV.  Residuals of Left Hand Third and Fourth Metacarpal 
Fractures

Service connection was granted for residuals of left hand 
third and fourth metacarpal fractures, and a noncompensable 
evaluation was assigned, effective November 1, 1997.  The 
veteran's left hand is his nondominant, or minor, hand.  From 
November 1, 1997 to August 25, 2002, and on and after August 
26, 2002, the veteran's residuals of a left hand third and 
fourth metacarpal fracture is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5223, as favorable 
ankylosis of two digits of one hand.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the hand, effective August 26, 
2002, see 67 Fed. Reg. 48784 (July 26, 2002).  As previously 
mentioned, when a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179.  The amended version may only be applied as of 
its effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 3-
00; 65 Fed. Reg. 33422; see also Kuzma, 341 F.3d 1327.

The RO addressed the veteran's claim for entitlement to an 
initial compensable evaluation for residuals of left hand 
third and fourth metacarpal fractures under both the old 
criteria in the Schedule and the current regulations.  Thus, 
there is no prejudice to the veteran for the Board to apply 
the regulatory revisions of August 26, 2002 in the 
adjudication of this appeal.  See Bernard, 4 Vet. App. 384.

Prior to August 26, 2002, Diagnostic Code 5223 provided that 
an evaluation of 10 percent was warranted for favorable 
ankylosis of the middle finger and ring finger or the ring 
and little finger for either the major hand or the minor 
hand.  38 C.F.R. § 4.71a (2002).  The rating criteria under 
former DC 5223 applied to favorable ankylosis or to limited 
motion which permitted flexion of the finger tips to within 2 
inches (5.1 cm.) of the transverse fold of the palm of the 
hand.  Limitation of motion of less than 1 inch (2.5 cm.) was 
not considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2002).

Under the revised regulations for Diagnostic Code 5223, 
favorable ankylosis of the long and ring fingers or the ring 
and little fingers of either the major hand or the minor hand 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2008).  

A.  From November 1, 1997 to August 25, 2002

The veteran's service medical records reveal that he injured 
his left hand in June 1982 when he fell on a staircase.  June 
1982 records indicate that he fractured his fifth metacarpal 
with ventral angulation of 45 degrees of the distal fragment 
and his fourth metacarpal had an impacted fracture.  Physical 
examination showed swelling of the left fifth metacarpal area 
both ventrally and dorsally.  He had limited motion of the 
fifth digit, but it was not paralyzed.  The diagnosis was 
sprained left fifth digit.  A June 1982 x-ray of the left 
hand showed a Boxer's fracture of the fifth metacarpal with 
ventral angulation of the distal fragment.  There was an 
impacted fracture of the proximal portion of the fourth 
metacarpal as well.  A July 1982 treatment record reveals 
that the veteran's fifth metacarpal head fracture was treated 
with a cast.  A July 1982 x-ray of the left hand revealed 
healing fractures of the fourth and fifth metacarpals with no 
change in position since the previous examination.  In a June 
1996 report of medical history, the veteran reported a 
history of left hand fracture and complained of occasional 
stiffness.  In a July 1997 retirement examination, the 
veteran's upper extremities and musculoskeletal system was 
noted to be normal.  On a report of medical history, 
completed at that time, the physician indicated that the 
veteran broke his left hand in 1982.

In a November 1998 VA examination, the veteran noted a 
history of a left hand injury in service.  Physical 
examination of the left hand showed a deformity of the 
metacarpal of the little finger.  There was no tenderness and 
there were full finger movements.  Grip strength was good and 
there was no atrophy of the muscles.  There were no 
neurological deficits.  An x-ray of the left hand was within 
normal limits without any residual of trauma, except for a 
deformity of the fifth metacarpal of the little finger as a 
residual of fracture.  The diagnosis was residual fracture of 
the fifth metacarpal left little finger.

A November 1998 x-ray of the left hand showed a deformity of 
the fifth metacarpal which was believed to be related to a 
previous fracture.  The impression was post-traumatic changes 
of the left hand.

A March 2001 private medical treatment record reveals the 
veteran's complaints of left arm weakness with numbness along 
the ring and little finger.  Physical examination revealed a 
weakened hand grip and that the veteran was able to 
manipulate objects relatively well with the left and the 
right hand.  He was also able to dress and undress without 
much difficulty.  A neurological examination was essentially 
unremarkable.  An electromyographic study of the left upper 
limb showed that the intertional potentials were quite brisk 
with electrical silence at rest.  There were no 
fibrillations, fasciculations, or sharp waves noted distally 
or proximally.  A nerve conduction study showed ulnar nerve 
motor latency at the elbow to be 5.2 ms., ulnar nerve sensory 
latency at the elbow to be 6.1 ms., ulnar nerve latency at 
the wrist to be 2.3 ms. motor phase and 2.4 ms. at the 
sensory phase.  The physician found that the neurological 
examination and the electrophysiological examination were 
essentially unremarkable and did not reflect any nerve damage 
along the ulnar nerve or along the C7 nerve root level.

The Board finds that an initial compensable evaluation for 
the veteran's service-connected residuals of left third and 
fourth metacarpal fractures is not warranted for the period 
of November 1, 1997 to August 25, 2002.  The medical evidence 
of record is negative for any findings of ankylosis of either 
the left third or fourth metacarpal.  Additionally, there is 
no indication of any limited motion of the left third or 
fourth metacarpal.  Since the evidence reveals evidence of 
fourth and fifth metacarpal fractures, the Board has also 
considered whether an initial compensable evaluation is 
warranted for residuals of left fourth and fifth metacarpal 
fractures.  However, there is no evidence of ankylosis of the 
fourth or fifth metacarpals, and there is no indication of 
limited motion of either metacarpal.  Accordingly, an initial 
compensable evaluation for residuals of left third and forth 
metacarpal fractures or for residuals of left fourth and 
fifth metacarpal fractures for the period of November 1, 1997 
to August 25, 2002 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5223.

B.  On and After August 26, 2002

In July 2003, the veteran participated in another VA 
examination.  The report notes the veteran's complaints of 
left hand weakness.  Physical examination of the left hand 
revealed no atrophy or deformity and normal sensation.  The 
veteran's grip strength was moderate and his ability to keep 
his fingers flexed against the counter force of extension was 
well maintained.  Radial pulse was palpable and there was no 
evidence of carpal tunnel syndrome.

In November 2007, the veteran underwent another VA 
examination.  He complained of left hand weakness with 
deficient grip.  He noted that he limited his activities of 
daily living as a result of his left hand disorder, and 
reported that his dexterity was impaired.  He denied using a 
wrist brace and complained of occasional spasm.  He reported 
that repetitive motion increased his discomfort.  He denied 
using medication for his left hand, and he denied any flare-
ups or instability.  Physical examination revealed the left 
hand to have a normal appearance with no deformity or 
swelling.  The skin was healthy and there was no point 
tenderness.  The grip was strong and pinching was 
satisfactory.  Sensation was normal and there was no muscle 
atrophy.  There was no ankylosis of any of the fingers on the 
left hand.  An x-ray of the left hand revealed a mild 
deformity of the fifth metacarpal, distal end, as a residual 
of an old fracture.  

The VA examiner stated that the current level of the severity 
of any residual of left third and fourth metacarpal fractures 
was nil because there were no residuals of fractures of the 
third and fourth metacarpals.  There was some deformity of 
the neck of the fifth metacarpal which was likely due to an 
old healed fracture.  There was no evidence of olecranon 
bursitis.  The gap between the thumb and the fingers was less 
than one inch while the thumb was attempting to oppose the 
fingers.  The VA examiner concluded that there was no 
evidence of any ankylosis of the joints of the fingers on the 
left hand, and that there was no additional functional 
impairment due to pain, weakness, fatigability, or lack of 
coordination associated with the left hand.  There was no 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance or repetitive use of the 
joints.

The Board finds that a compensable evaluation for the 
veteran's service-connected residuals of left third and 
fourth metacarpal fractures is not warranted for the period 
on and after August 26, 2002.  The medical evidence of record 
is negative for any findings of ankylosis of either the left 
third or fourth metacarpal.  Additionally, there is no 
indication of any limited motion of the left third or fourth 
metacarpal.  Since there is evidence of residuals of a fifth 
metacarpal fracture, the Board has also considered whether a 
compensable evaluation is warranted for residuals of left 
fourth and fifth metacarpal fractures.  However, there is no 
evidence of ankylosis of the fourth or fifth metacarpals, and 
there is no indication of limited motion of either 
metacarpal.  Specifically, the November 2007 VA examiner 
found that there was no ankylosis of any of the joints of the 
fingers on the left hand.  Accordingly, a compensable 
evaluation for residuals of left third and forth metacarpal 
fractures or for residuals of left fourth and fifth 
metacarpal fractures for the period on and after August 26, 
2002 is not warranted.

The Board has also considered whether there is any additional 
functional loss of the veteran's left hand.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  
Factors involved in evaluating and rating disabilities of the 
joints include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45.  The veteran reported left hand 
weakness.  He denied medication or treatment for his left 
hand weakness, and he denied flare-ups or instability.  He 
noted that his left hand weakness affected his day-to-day 
activities.  The objective medical evidence of record 
demonstrates moderate or strong left hand grip strength with 
no muscle atrophy.  Also, the November 2007 VA examiner 
stated that there was no additional functional impairment of 
the veteran's left hand due to pain, weakness, fatigability, 
or lack of coordination.  The November 2007 VA examiner also 
reported that there was no additional limitation of motion 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  Thus, the objective evidence of record 
demonstrates no lack of endurance, fatigue, or weakness.  
Accordingly, a compensable evaluation is not warranted 
because the evidence shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
sufficient to warrant a compensable evaluation for the 
veteran's residuals of left hand third and fourth metacarpal 
fractures.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

C.  Other Considerations

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  However, 
as there is no evidence of unfavorable ankylosis or 
limitation of motion of any finger joints of the left hand.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5216, 5217, 5218, 
5219, 5220, 5221, 5222, 5224, 5225, 5226, 5227, 5228, 5229, 
5230.

V.  Initial Evaluation of Residuals of Left Orchiectomy with 
Erectile Dysfunction
from November 1, 1997 to July 31, 2003

Service connection was granted for residuals of a left 
orchiectomy, and a 20 percent evaluation was assigned, 
effective November 1, 1997.  For the period of November 1, 
1997 to July 31, 2003, the veteran's residuals of a left 
orchiectomy were rated as 20 percent disabling under 
38 C.F.R. § 4.115b, Diagnostic Codes 7528-7522 (2008).  See 
38 C.F.R. § 4.27 (noting that the diagnostic code for 
diseases may contain the diagnostic code for the disease 
followed by a hyphen and the diagnostic code for the residual 
condition on which the rating is based).

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, are rated on their residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, a renal dysfunction is rated as 30 
percent disabling when there is albumin constant or recurring 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under diagnostic code 7101.  A voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent 
evaluation.  A urinary frequency dysfunction is rated as 40 
percent disabling when there is a daytime voiding interval of 
less than one hour, or; awakening to void five or more times 
per night.  An obstructed voiding dysfunction is assigned a 
30 percent evaluation when there is urinary retention 
requiring intermittent or continuous cathertization.  A 
urinary tract infection is rated as 30 percent disabling when 
there is recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  See 38 C.F.R. § 4.115a (2008).

Under Diagnostic Code 7522, a deformity of the penis with 
loss of erectile power warrants a maximum 20 percent 
evaluation.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 
(2008).

The veteran's service medical records reveal that he was 
diagnosed with pure seminoma of the left testicle and 
underwent a left orchiectomy in June 1996.  He underwent 
radiation therapy from July 17, 1996 to August 13, 1996.  In 
October 1996, the Medical Board recommended that the veteran 
return to duty.  In a December 1996 memorandum regarding the 
Medical Evaluation Board, it was noted that the veteran was 
diagnosed with pure seminoma of the left testicle, Stage I, 
TNM stage T1N0M0 of the left testicle, status post radical 
orchiectomy and radiation therapy to the left hemi-pelvis and 
peri-aortic areas.  The veteran was found fit for continued 
service.  A February 1997 Physical Evaluation Board report 
notes a diagnosis of pure seminoma, left testicle, stage I, 
TNM Stage T1N0M0, status post left inguinal orchiectomy and 
radiation therapy.  It was recommended that the veteran 
return to duty.  The report also noted that the veteran had a 
"successful radical resection of his pure seminoma with 
radiation therapy.  His current physical examination was 
normal and there is no evidence of metastatic disease."  A 
July 1997 retirement physical reveals that the veteran had a 
history of a left orchiectomy. 

In a March 1998 VA treatment record, the veteran reported 
that the quality of his life had deteriorated and that he was 
not able to work or to perform daily activities.  A May 1998 
CT scan of the abdomen and pelvis revealed no discrete 
abdominal masses or pelvic masses.  There was scarring and 
secondary changes in the scar along with possible post-
surgical changes in the left inguinal area.  


In November 1998, the veteran underwent a VA examination.  He 
complained of pain, discomfort, and erectile dysfunction 
since his orchiectomy.  He reported that he had not been 
sexually active since early 1998.  He denied frequent urinary 
tract infections.  Physical examination revealed the left 
scrotal sac to be empty.  The testis was present on the right 
side.  There were no palpable masses.  The external genetalia 
was normal.  The diagnoses were left orchiectomy for 
testicular cancer, status-post radiation, no recurrence, and 
impotence post orchiectomy by history.  July 1999 CT scans of 
the abdomen and pelvis were negative.

In May 2002, the veteran underwent another VA examination.  
He complained of pain and discomfort at the surgical site of 
the left orchiectomy and pain in his scrotum.  He denied 
fever, chills, and urinary tract infections.  He noted that 
his appetite was fair and his weight was stable.  His daytime 
urination frequency was 8 to 16 times and nighttime frequency 
was 2 times.  He complained of some urinary hesitancy, urge 
incontinence, and dysuria on and off.  His urine stream was 
fairly good.  He denied use of diapers or pads and there was 
no hematuria.  There was no nephrolithiasis or acute 
nephritis and no recent hospitalization for a urogenital 
disorder.  He denied use of intermittent or continuous 
cathertization.  Physical examination revealed a normal 
phallus.  He complained of erectile dysfunction with partial 
erections since his left orchiectomy and diminished libido.  
The left testis was absent.  There was diffuse hyperthesia 
and sensitivity over the scrotum and also over the left 
inguino scrotal surgical scar.  The diagnoses were status-
post left orchiectomy for left testicular carcinoma in 1996, 
subjective paresthesias over the surgical site and also over 
the scrotum, no recurrence of tumor or metastasis as per 
history, erectile dysfunction and diminished libido by 
history, and no penile deformity.

The Board finds that an initial evaluation in excess of 20 
percent for the veteran's service-connected residuals of a 
left orchiectomy for the period of November 1, 1997 to July 
31, 2003 is not warranted.  There is no medical evidence of 
local recurrence of testicular cancer or metastasis; nor has 
the veteran so alleged.  There is also no medical evidence of 
renal dysfunction.  In addition, although the veteran 
reported some urine hesitancy, dysuria, and urge 
incontinence, he denied the use of diapers or pads, frequent 
urinary tract infections, hospitalization for a urogenital 
disorder, and intermittent or continuous cathertization.  
Although the veteran reported daytime voiding of 8 to 16 
times per day and nighttime voiding of 2 times per night, 
there is no evidence of a daytime voiding interval of less 
than one hour or awakening to void 5 or more times per night.  
Accordingly, an initial evaluation in excess of 20 percent 
for residuals of a left orchiectomy the period of November 1, 
1997 to July 31, 2003 is not warranted under Diagnostic Code 
7528.

An initial evaluation in excess of 20 percent for residuals 
of a left orchiectomy for the period of November 1, 1997 to 
July 31, 2003 is also not warranted under Diagnostic Code 
7522, as the veteran receiving the maximum schedular 
evaluation under Diagnostic Code 7522.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

The Board has also considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. at 595.  But there 
is no evidence of testicular atrophy or prostate gland 
injuries.  38 C.F.R. § 4.115b, Diagnostic Codes 7523, 7527 
(2008).  Although there is evidence of removal of one testis, 
a 30 percent evaluation is only appropriate when there is 
evidence of removal of both testes.  Accordingly, an initial 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 7524.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7524 (2008).  Accordingly, an initial evaluation in 
excess of 20 percent for residuals of a left orchiectomy for 
the time period of November 1, 1997 to July 31, 2003 is not 
warranted under other diagnostic codes.

VI.  Reduction of Evaluation of Left Orchiectomy on and after 
August 1, 2003

In February 1999, the RO granted service connection for 
residuals of a left orchiectomy and assigned a 20 percent 
evaluation, effective November 1, 1997.  By a June 1999 
rating decision, the RO proposed to reduce the evaluation of 
the veteran's residuals of a left orchiectomy from a 20 
percent evaluation to a noncompensable evaluation under the 
appropriate diagnostic codes.  Specifically, the RO found 
that the February 1999 rating decision evaluated the 
residuals of a left orchiectomy under the improper rating 
criteria.  The February 1999 rating decision assigned a 20 
percent evaluation under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7522, and the June 1999 rating decision determined that 
the proper rating criteria was 38 C.F.R. § 4.115b, Diagnostic 
Codes 7528-7524.  As Diagnostic Codes 7528-7522 provided for 
a lower rating of the veteran's residuals of a left 
orchiectomy than did Diagnostic Codes 7528-7522, the RO 
proposed a reduction in the veteran's disability evaluation.  
In a May 2003 rating decision, the RO reduced the disability 
evaluation from 20 percent to a noncompensable evaluation, 
effective August 1, 2003.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a June 2, 1999 
rating decision and March 15, 2002 letter to the veteran, the 
RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in a May 16, 2003 rating 
decision and a May 21, 2003 letter, and the effective date of 
the reduction was August 1, 2003.  The RO satisfied the 
requirements by allowing a 60-day period to expire before 
assigning the reduction effective date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 20 percent disability 
evaluation was awarded effective November 1, 1997, and was 
reduced effective August 1, 2003, more than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be 
maintained, as shown by full and complete examinations, can 
justify a reduction.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).

In this case, the basis of the RO's May 2003 rating decision 
to reduce the veteran's 20 percent disability evaluation for 
his service-connected residuals of a left orchiectomy was 
that the February 1999 rating decision evaluated the 
veteran's disability under the incorrect diagnostic code, and 
that the schedular criteria for a lower rating were more 
appropriate.  A review of the clinical evidence of record at 
the time of the February 1999 rating decision and the May 
2003 rating decision does not reveal any material change in 
the residuals of the veteran's left orchiectomy.  

For disabilities that have continued for five years or more, 
such as the one at issue here, the critical issue is whether 
material improvement in a veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, 5 Vet. App. at 417-18.  The applicable 
legal standard summarized, in Sorakubo v. Principi, 16 Vet. 
App. 120 (2002), requires that, in the case of a rating 
reduction, the record must establish that a rating reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421. 

The Board finds that the rating reduction taken is not 
supportable in this case.  In essence, the Board does not 
believe that it was established by a preponderance of the 
evidence that there was material improvement in the veteran's 
residuals of a left orchiectomy, which was reasonably certain 
to be sustained under ordinary conditions of life.  See 38 
C.F.R. § 3.344(a); See Brown, 5 Vet. App. 413; see also 
Sorakubo, 16 Vet. App. 120.

In this case, the reduction taken was based solely on the 
RO's determination that the schedular criteria for a lower 
rating were more appropriate than the schedular criteria 
which provided for the veteran's 20 percent disability 
rating.  The clinical evidence of record fails to establish 
that the veteran's residuals of a left orchiectomy materially 
improved to the extent that a reduction in evaluation was 
warranted.  As explained above, under 38 C.F.R. § 3.344, a 
showing of a sustained material improvement that is 
reasonably certain to be maintained, established by full and 
complete examinations, is required in this case to warrant a 
reduction in the veteran's 20 percent disability evaluation 
for his service-connected residuals of a left orchiectomy.  
38 C.F.R. § 3.344 does not provide for a reduction on the 
basis that the schedular criteria for a lower rating are more 
appropriate.  

In the absence of evidence of a sustained, material 
improvement, the 20 percent rating for the veteran's 
residuals of a left orchiectomy did not warrant reduction to 
0 percent.  38 C.F.R. § 3.344(a).  Therefore, the undertaken 
reduction was not appropriate given the facts and medical 
evidence in this case.  See Faust v. West, 13 Vet. App. 342, 
350 (2000).

VII.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations in this case are inadequate, thus 
requiring that the RO refer the claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluations in 
this case are adequate.  Higher compensable ratings are 
provided for certain manifestations of the service-connected 
right shoulder disorder, left elbow disorder, right and left 
inguinal hernia scars, residuals of left hand third and 
fourth metacarpal fractures, and residuals of a left 
orchiectomy, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, there 
is no evidence of an exceptional disability picture.  The 
veteran has not required hospitalization for any of these 
service-connected disabilities.  In addition, the evidence 
does not show that the veteran has had marked interference 
with employment as a result of the service-connected 
disabilities at issue in this case.  In the absence of any 
additional factors, the RO's failure to consider referral of 
these issues for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the disabilities at issue at any time 
during the periods pertinent to this appeal.  38 U.S.C.A. 
5110 (West 2002); see Fenderson, 12 Vet. App. at 125-26.


ORDER

Entitlement to an initial compensable evaluation for a right 
shoulder disorder is denied.

Entitlement to an initial compensable evaluation for a left 
elbow disorder is denied.

Entitlement to an initial compensable evaluation for a right 
inguinal hernia scar is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left inguinal hernia scar is denied.

Entitlement to an initial compensable evaluation for 
residuals of left hand third and fourth metacarpal fractures 
is denied.


Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left orchiectomy with erectile dysfunction 
is denied.

Entitlement to restoration of a 20 percent disability rating 
for service-connected residuals of a left orchiectomy, with 
erectile dysfunction, is granted effective August 1, 2003.


REMAND

With regard to the issues of entitlement to TDIU and 
entitlement to an increased evaluation for allergic rhinitis, 
the Board acknowledges that these issues were not addressed 
by recent supplemental statements of the case or by the 
Board's June 2004 or April 2007 decisions.  However, these 
claims were perfected by the veteran in October 2004, and are 
properly before the Board.  

With respect to the veteran's claims for entitlement to an 
increased evaluation for allergic rhinitis, entitlement to an 
initial evaluation in excess of 10 percent for irritable 
colon syndrome, and entitlement to TDIU, the Board concludes 
that additional development is necessary in order to comply 
with the VA's duties to notify and assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  

In this case, the veteran was never provided with any notice 
of the types of evidence that he needed to submit in order to 
substantiate his claims for entitlement to an increased 
evaluation for allergic rhinitis or entitlement to TDIU, or 
of the development that VA would undertake for those claims.  
In addition, the veteran was not provided with notice of 
effective dates or the assignment of disability evaluations.  
See Dingess/Hartman, 19 Vet. App. 473.  Last, the veteran has 
not been provided notice compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) with respect to his claim for 
an increased evaluation for allergic rhinitis.  Accordingly, 
remand is required for compliance with VA's duty to notify.

The veteran's claim for an initial evaluation in excess of 10 
percent for irritable colon syndrome must also be remanded.  
During his June 2008 VA examination, the veteran reported 
that he treated with a gastroenterologist for his irritable 
colon syndrome, and that his last visit to the 
gastroenterologist was in June 2004.  Because this is a claim 
for an initial evaluation in excess of 10 percent, these 
records are relevant to the status of the veteran's irritable 
colon syndrome at that time.  The RO should, with the 
assistance of the veteran, attempt to obtain the veteran's 
records from the gastroenterologist, as well as the records 
of any other medical treatment provider that the veteran may 
have seen for his irritable colon syndrome.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In addition, the veteran's claim of entitlement to TDIU must 
be remanded for a medical examination.  In adjudicating a 
claim for TDIU, VA may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Because the veteran's claims for an increased evaluation for 
allergic rhinitis and for an initial evaluation in excess of 
10 percent for irritable colon syndrome are intertwined with 
his claim for TDIU, the RO should first conduct the 
development required for the increased evaluation claims 
prior to providing a VA examination for TDIU.  Accordingly, 
the RO must provide a medical examination as to whether the 
veteran's service-connected disabilities, alone and not in 
concert with any nonservice-connected disabilities, render 
the veteran unable to obtain or retain substantially gainful 
employment.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide VCAA notice to the 
veteran regarding the issues of 
entitlement to an increased evaluation for 
allergic rhinitis and entitlement to TDIU.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  The RO 
must also provide notice as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), to include 
notice that the veteran must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his allergic 
rhinitis and the consequent effect on 
employment and daily life; notice of the 
specific requirements of the pertinent 
diagnostic code; notice of the assignment 
of disability evaluations and effective 
dates; and notice of the types of evidence 
available to establish entitlement to an 
increased evaluation. 

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers, to 
include the identified gastroenterologist, 
who have treated him for his service-
connected irritable bowel syndrome.  The 
RO must then attempt to obtain copies of 
the related medical records that are not 
already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records, the RO is unable 
to secure same, the RO must notify the 
veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

3.  Thereafter, the RO must schedule the 
veteran for a VA examination to determine 
the impact that his service-connected 
disabilities have on his employability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disorders.  A complete rationale for any 
opinions expressed must be given.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


